United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      June 22, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 03-51272
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANDRES ANTONIO OCHOA-PADILLA,
                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-03-CR-277-1
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Andres Antonio Ochoa-Padilla

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).       Ochoa-Padilla has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.